Citation Nr: 1512535	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability, to include chloracne and eczema, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel






INTRODUCTION

The Veteran had active service from March 1967 to January 1980.

This matter on appeal before the Board of Veterans Appeals (Board) arises from a
May 2008 rating decision of the Department of Veterans fairs VA Regional
Office (RO) in Oakland, California.

In a February 2013 decision, the Board denied the claim on appeal.  Following a timely appeal of that decision, in August 2013, the United States Court of Appeals for Veterans Claims ordered that the Board s decision as to this issue be remanded for action consistent with a Joint Motion for Partial Remand

In February and June 2014, the Board remanded this matter for additional development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's skin disability claim most recently in June 2014 for an opinion as to the etiology of all diagnosed skin disabilities to be obtained, to include whether any skin disability is related to the Veteran's in-service herbicide exposure.  The diagnosed disabilities included dermatitis and furuncle.      

Pursuant to the June 2014 remand, the Veteran was afforded a VA examination for his skin disability in July 2014.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with nummular dermatitis and concluded that it is less likely as not that the Veteran's skin disabilities, to include dermatitis and furuncle, had its onset in service, were aggravated by service, or are otherwise related to any incident of service, to include exposure to herbicides.  The examiner noted consideration of the Veteran's report of continuity of skin symptoms since discharge from service.  With regard to the examiner's rationale for his conclusion, the examiner only stated that nummular dermatitis is an entity of unknown origin, but it is very commonly and thought to be genetic in some and immune mediated in others.  

The Board finds that the opinion rendered by the July 2014 VA examiner is inadequate for evaluation purposes.  Specifically, in finding that nummular dermatitis is "very commonly and thought to be genetic in some and immune mediated in others," it is unclear as to whether the examiner found these factors in particular to be the etiology of the Veteran's dermatitis.  Indeed, the examiner provided no further rationale as to the etiology of the Veteran's dermatitis other than reporting that it is an entity of unknown origin.  Further, the examiner did not provide any rationale as to his finding that the Veteran's furuncle is not related to military service.  In light of the foregoing, the Board finds that a clarifying medical opinion should be obtained as to whether the Veteran's diagnosed skin disabilities, to include dermatitis and furuncle, are related to his military service, to include herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA examiner who conducted the July 2014 VA dermatology examination for a clarifying medical opinion as to the etiology of the Veteran's diagnosed skin disabilities (or to a suitable substitute examiner, if the VA examiner who conducted the July 2014 examination is not available).  The examiner must again review the claims file and must note that review in the report.  If, but only if, an additional examination is deemed essential, then such examination should be scheduled.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disability diagnosed during the pendency of this appeal (to include dermatitis and furuncle) had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to herbicides.  The examiner must consider any statement from the Veteran regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed as to the etiology of any diagnosed skin disability (to include dermatitis and furuncle) must be accompanied by a complete rationale.  With regard to the examiner's previous findings that nummular dermatitis is "very commonly and thought to be genetic in some and immune mediated in others," the examiner should clarify as to whether these factors are the etiology of the Veteran's diagnosed dermatitis.

2. Then, readjudicate the claim.  If any action remains 
adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




